933 F.2d 1007
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David L. AMISON, Petitioner-Appellant,v.Norris W. McMACKIN, Supt., Respondent-Appellee.
No. 91-3063.
United States Court of Appeals, Sixth Circuit.
May 29, 1991.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
David Amison appeals the district court's judgment dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  Following a jury trial, Amison was convicted of aggravated burglary in violation of Ohio Rev.Code Sec. 2911.11 with a prior aggravated felony specification.  He received a 10-25 year sentence.


3
Amison claimed that the trial court failed to properly instruct the jury regarding sentencing, that there was insufficient evidence to convict him, ineffective assistance of trial and appellate counsel, an invalid indictment, and a breach of the order sequestering witnesses.  Upon review of the magistrate's report and recommendation, the district court dismissed the petition as meritless.


4
Amison raises the same arguments on appeal.


5
Upon consideration, we conclude that the district court correctly dismissed the petition for the reasons stated in its judgment filed December 5, 1990.  Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.